Citation Nr: 0635282	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-23 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
scar, residual of the removal of a scrotal mass for the 
period from March 24, 1992, to March 24, 1993.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a scar, residual of the removal of a scrotal 
mass, effective March 25, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969, and from January 1991 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a noncompensable evaluation for residuals of 
the removal of a scrotal mass, effective on March 24, 1992.  
The veteran challenged the initial evaluation assigned.  
During the course of this appeal, he was granted a 10 percent 
evaluation for residuals of the removal of a scrotal mass for 
the period commencing on March 25, 1993, by rating action of 
February 2002.  The Board remanded the case to the RO for 
additional evidentiary and procedural development during the 
course of the appeal, once in March 1999 and again in June 
2005.  In an April 2006 rating decision, the RO confirmed the 
evaluations assigned for residuals of the removal of a 
scrotal mass for the aforementioned time periods.  The case 
was thereafter returned to the Board and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  For the period from March 24, 1992 to March 24, 1993, 
there is no objective clinical evidence associated with the 
record that demonstrates that the service-connected surgical 
scar, residual of the removal of a scrotal mass, was 
manifested by any painful symptomatology.

2.  For the period from March 25, 1993, onwards, the service-
connected surgical scar, residual of the removal of a scrotal 
mass, was manifested by subjective complaints of tenderness, 
pain, and testicular pain; these symptoms were demonstrated 
on clinical examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
scar, residual of the removal of a scrotal mass, for the 
period from March 24, 1992 to March 24, 1993, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Code 7804 (1998).

2.  The 10 percent evaluation assigned for a scar, residual 
of the removal of a scrotal mass, effective March 25, 1993, 
is the maximum evaluation contemplated by the applicable 
rating schedule.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.71a, 4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran's claim was received within one year following his 
separation from his second period of active duty in March 
1992.  Although the appeal has been pending many years prior 
to the implementation of the VCAA, the veteran was ultimately 
notified of the provisions of the VCAA as it pertained to his 
claim in correspondence dated in March 2003 and July 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA treatment 
records and examination reports showing the state of his 
service-connected surgical scar of his scrotum for the period 
from 1992 to 2003 have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as it 
pertained to claims for rating increases and earlier 
effective dates for VA compensation awards.  The Board 
observes that VA has notified the veteran of how the VCAA 
applies to such issues in correspondence dated in July 2005.  
Therefore, as full compliance with the VCAA and all pertinent 
VA law and regulations has been accomplished, to move forward 
with adjudication of this claim would not cause any prejudice 
to the veteran.

Pertinent Laws and Regulations

The Board notes that this case is based on an appeal of a 
June 1993 RO decision, which had granted the veteran service 
connection for a scar, residual of the removal of a scrotal 
mass, effective from March 24, 1992, the date on which 
entitlement to VA compensation for this disability first 
arose following his separation from active duty.  See 38 
C.F.R. § 3.400 (2006).  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected surgical scar for 
separate periods of time, from March 24, 1992, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  The veteran was informed of 
the old and new criteria for evaluating skin disabilities in 
the April 2006 supplemental statement of the case.  Where 
laws or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).



7804
Scars, superficial, tender and painful on objective 
demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)

Entitlement to an initial compensable evaluation for a scar, 
residual of the removal of a scrotal mass for the period from 
March 24, 1992 to March 24, 1993.

The service medical records show that from 1991 to 1992, the 
veteran was treated for complaints of testicular pain 
associated with epidydimitis and a benign internal cyst that 
was diagnosed as a spermatocele.  The service medical records 
indicate that the veteran underwent surgery to remove the 
scrotal mass.  

By rating decision of June 1993, the veteran was granted 
service connection for a residual scar associated with the 
surgical removal of the aforementioned scrotal mass, 
effective from March 24, 1992.  Medical records associated 
with the claims file for the period from March 24, 1992, to 
March 24, 1993 do not show any actual clinical findings 
demonstrating that the residual surgical scar was painful.  
Therefore, absent any objective medical evidence showing pain 
associated with the scar at issue, the Board is unable to 
allow the veteran's claim for an initial compensable 
evaluation for a scar, residual of the removal of a scrotal 
mass for the period from March 24, 1992 to March 24, 1993.  
The appeal in this regard is thus denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a scar, residual of the removal of a scrotal mass, 
effective March 25, 1993.

The clinical evidence associated with the claim includes the 
veteran's VA treatment records dated from 1993 to 2003, and 
his hearing testimony presented before the Board in August 
1998, which establish that his surgical scar, residual of 
removal of a scrotal mass in service, was tender and painful.  
The rating schedule provides for the assignment of a 10 
percent evaluation, and no higher, for a superficial scar 
that is painful on examination, pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).  The veteran is 
currently receiving the maximum evaluation contemplated by 
the applicable rating schedule.  Furthermore, he has provided 
no evidence of an exceptional or unusual disability picture 
associated with this scrotal scar, with such related factors 
as marked interference with employment or frequent periods of 
hospitalization due to this scar as to render impractical the 
application of the regular schedular standards.  The Board is 
thus not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).  
Therefore, in view of the foregoing discussion, the veteran's 
claim for an initial evaluation in excess of 10 percent for a 
scar, residual of the removal of a scrotal mass, effective 
March 25, 1993, must be denied.


ORDER

An initial compensable evaluation for a scar, residual of the 
removal of a scrotal mass for the period from March 24, 1992 
to March 24, 1993, is denied.

An initial evaluation in excess of 10 percent for a scar, 
residual of the removal of a scrotal mass, effective March 
25, 1993, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


